      Case 1:19-cv-01409-TJM-DJS Document 40 Filed 01/22/21 Page 1 of 2




                            Writer Direct: (480) 388-8013

                                  January 22, 2021


VIA ECF

Honorable Daniel J. Steward
United States Magistrate Judge
United States District Court
Northern District of New York
James T. Foley U.S. Courthouse
445 Broadway, Room 441
Albany, NY 12207


RE:   CompassCare et. al v. Cuomo, et. al.
      Northern District of New York
      19-cv-1409 (TJM-DJS)

Dear Judge Stewart,

       Per this Court’s October 22, 2020 scheduling order, the parties file this joint
status report. Both parties have served written discovery and document requests
upon the other side, and they anticipate completing their responses in the upcoming
weeks. Once the parties have had an opportunity to review those answers and
document productions, they will determine whether any further discovery is
necessary, to include the taking of depositions, before proceeding to brief the
remaining claim on summary judgment. The parties have not conducted any
settlement negotiations, and do not plan to at this time, as they do not believe this
case is amenable to settlement at this time. Should the parties require the Court’s
involvement to resolve any discovery dispute, they will first seek, in accordance
with the scheduling order, to resolve such pursuant to Local Rule 7.1(a)(2). At this
juncture the parties do not anticipate needing to alter the current schedule, but will
promptly file a motion with the Court in the event it becomes apparent that a
modest extension is required.


                          Respectfully Submitted,

                          s/Kenneth J. Connelly
                          Kenneth J. Connelly
                          Sr. Counsel
     Case 1:19-cv-01409-TJM-DJS Document 40 Filed 01/22/21 Page 2 of 2

Honorable Daniel J. Stewart
January 22, 2021
Page 2



                         ALLIANCE DEFENDING FREEDOM
                         15100 N. 90th Street
                         Scottsdale, AZ 85260
                         (480) 444-0020
                         Email: kconnelly@adflegal.org

                          Counsel for Plaintiffs


cc (via ECF): Adrienne J. Kerwin
